NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



PATRICK LARRIMORE HALLQUIST,                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1391
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 22, 2019.

Appeal from the Circuit Court for Lee
County; Edward J. Volz, Jr., Senior Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Dawn A. Tiffin and Cynthia
Richards, Assistant Attorneys General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.